Citation Nr: 1215611	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disorder, to include presbyopia and hyperopic astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been presented to reopen claims for entitlement to service connection for tinnitus, presbyopia with hyperopic astigmatism, paresthesia of the hands and feet, or tinea versicolor.  The Veteran's file was subsequently transferred to the RO in Montgomery, Alabama, and most recently to the Appeals Management Center (AMC) in Washington, D.C.  In April 2009 and May 2011 rating decisions, service connection was granted for paresthesia and tinea versicolor, respectively.  As such, these issues are no longer on appeal.  

In a statement dated on February 11, 2010, the Veteran indicated that he wished to withdraw his request for a hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011). 

The issues on appeal were remanded by the Board for further development in March 2010.  As discussed in greater detail below, a remand was required in order to provide notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).


FINDINGS OF FACT

1.  In an March 2002 rating decision, the RO denied service connection for tinnitus and a vision disorder.    

2.  Evidence submitted since the RO's March 2002 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the RO's March 2002 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a vision disorder, to include presbyopia and hyperopic astigmatism, and therefore does not raise a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the RO's March 2002 rating decision; thus, the claim for service connection for tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received since the RO's March 2002 rating decision; thus, the claim for service connection for a vision disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 2004, issued prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate the claims on appeal, save for notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

In Kent, the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Following the March 2010 Board remand, an April 2010 letter provided adequate, specific notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  Specifically, the basis for the prior denials was the lack of evidence of a nexus between post service tinnitus and a vision disorder and service.  At that time, the evidence showed the Veteran had tinnitus and a vision disorder.  In the April 2010 letter, the AMC wrote, "Your claim was previously denied because [it was] not related to military service."  Thus, this informed the Veteran that the claim was denied due to the lack of evidence of a nexus to service.  The Veteran has also shown actual knowledge of the evidence necessary to reopen the claim.  He alleges that he has both disabilities as being due to service.  Thus, he has shown he is aware that he needs to show evidence of a relationship between the current disabilities and service.

Since the Board is denying reopening the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio, supra.  The Board notes that, although the RO attempted to obtain records from the Social Security Administration (SSA), a Formal Finding, issued in August 2009, found that SSA disability records were unavailable for review following an exhaustive search.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a March 2002 decision, the RO denied the claims for entitlement to service connection for tinnitus and a vision disorder.  Tinnitus claim was denied because there was no indication that tinnitus was diagnosed during his period of active service, and because evidence of record demonstrated that tinnitus began several years post-service.  With regard to a vision disorder, the Veteran's claim was denied because service treatment records were negative for a sight condition, vision at separation was 20/20, corrected, and because evidence of record demonstrated that the Veteran began wearing prescription eyeglasses in 1960, prior to his period of active duty.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105(c).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Court noted the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of a VA audiological examination, VA outpatient treatment reports, and additional statements authored by the Veteran.  

The Veteran was afforded a VA examination to address the etiology of his tinnitus in November 2009.  At that time, the Veteran reported constant left ear tinnitus for the last 10 to 15 years.  The examiner noted that the Veteran separated from active duty in 1968.  Because tinnitus was first noticed 26 years after separation, the examiner opined that tinnitus was not at least as likely as not related to service.  

Several outpatient treatment records demonstrate complaints of tinnitus.  See VA Treatment Reports, January 2005, March 2005, and November 2005.  In January 2005, the Veteran reported that left-sided tinnitus began in the mid-90's, approximately 25 years after separation.  While ongoing treatment for this disorder is noted, there are no medical reports of record linking his current disorder to his period of active service.

Statements from the Veteran, received since the prior, final denial, indicated that his tinnitus had worsened, and that he suffered from the disorder constantly.  In September 2004, he stated that, "I know it had to be from all that heavy artillery going off in Vietnam during my tenure."  While the Board acknowledges the Veteran's statement, his assertion is essentially duplicative of a comment made during a June 2001 VA psychiatric examination, at which time he noted that ringing in the ears began during his time with the artillery division in Vietnam.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (finding that appellant had not submitted new and material evidence when he asserted he injured himself in service because such assertion had previously been made to agency adjudicators).

As to the Veteran's vision disorder claim, an optometry clinic note from April 2003 indicated that prescription glasses were required, and he was diagnosed with cataracts.  An additional report from August 2004 again noted cortical cataracts, though the Veteran was not eligible for glasses until April 2005.  Other VA outpatient records noted continued eye treatment, to include cataract surgery in 2007.  However, evidence of record fails to link any current ocular disorder to his period of active service.

While VA medical reports which continue to demonstrate current symptomatology for both claimed disorders are new, this additional evidence is not material to the case at hand, as the record still lacks evidence to demonstrate that either claimed disorder was present during his period of active service, or permanently aggravated therein, and there is no medical opinion of record linking tinnitus or any vision disorder to the Veteran's period of active service.  Further, while statements from the Veteran have been considered, these statements were essentially duplicative of evidence of record at the time of the prior, final denial in March 2002.  See Reid, supra.  As such, this new evidence fails to cure any prior evidentiary defect for either claim.  

The evidence, taken together, does not warrant a VA examination for either claim per McLendon, as the record lacks any medical opinion linking a current disorder to service, and because the Veteran's statements are duplicative of prior evidence of record.  See Shade.  New and material evidence has not been received since the RO's March 2002 decision; the claims are not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the Veteran's request to reopen the claim of entitlement to service connection for tinnitus is denied.

New and material evidence not having been received, the Veteran's request to reopen the claim of entitlement to service connection for a vision disorder, to include presbyopia and hyperopic astigmatism, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


